                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


DAVID C. DRUMMOND                            )
               Plaintiff,                    )
                                             )
v.                                           )      JUDGMENT
                                             )
                                             )      No. 4:20-CV-238-FL
KENNETH J. BRAITHWAITE,                      )
Secretary, Department of the Navy            )
                      Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss and plaintiff’s motion for relief from judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 3, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendant’s motion to dismiss. Plaintiff’s complaint is DISMISSED as time barred.

This Judgment Filed and Entered on June 3, 2021, and Copies To:
David C. Drummond (via US Mail) 3105 Taberna Drive, Greenville, N C 27834
Michael D. Brendenberg (via CM/ECF Notice of Electronic Filing)


June 3, 2021                         PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
